Bond, J.
— This was a prosecution for a violation of an ordinance of the city of Clarence founded on the complaint of the marshal, as to which the only objection urged by appellant is that the jurat was attested by M. Dim mitt without any addition of his official character as mayor of the city.
The section of the ordinance which defendant was charged with having violated is as follows, to-wit:
“Whoever shall, either directly or indirectly, open, break or otherwise injure or interfere with the stray pen provided for in section 2 of this ordinance, or shall lend or take out any animal or animals of the species mentioned in section 1 of this ordinance, inclosed in said stray pen, without the consent of the city marshal, mayor or president of the board of aldermen, shall be deemed guilty of a misdemeanor, and upon conviction thereof be fined not less than $5 no more than $50 for each such offense.”
■ There was a trial in the mayor’s court; upon appeal therefrom to the circuit court a verdict of conviction was rendered upon conflicting evidence. From this judgment of the circuit court " an appeal has been prosecuted to this court and the following errors are assigned: First. The insufficiency of the signature of the mayor to the affidavit of the marshal to the complaint, in that the mayor only signed his personal name “M. Dimmitt” to the jurat. Second. Insufficiency of proof of ordinance charged to have been violated. Third. That there was no legal proof that the city of Clarence was one of the fourth or any other class. Fourth. The reception of evidence offered against *466defendant’s objection that Ms cow and other stock had been seen on the street at other times than as charged in the' complaint. Fifth. The refusal of instructions asked by the defendant.
We do not think there is any merit in the first assignment of error. Section 1635 of the Revised Statutes, 1889, provides that the complaint of the marshal of the violation of á city (fourth class) ordinance, if the defendant be not present in court or in custody, “shall be in writing and sworn to.” In the ease at bar the complaint was sworn to before the mayor, who signed his individual name to the jurat and affixed thereto the seal of his office bearing these words, to-wit: “City of Clarence, Missouri, mayor’s office.” We hold that this was sufficient to validate the affidavit.
Neither is there any merit in the second assignment of error, that the ordinance was not proved because a printed or certified copy thereof was not offered in evidence. It was proved by an entry on the books of the corporation. This we held was sufficient at the present term. City of Billings v. Dunnaway, ante p. 1.
We have also decided in the case cited that, in a proceeding for the violation of one of its ordinances, the question of corporate existence cannot be raised against a city acting as one of the fourth class (Inhabitants of Fredericktown v. Fox, 84 Mo. 59, 65); that such issue could only arise upon proceedings of ouster on behalf of the state, and that we would take judicial notice of the reorganization of all cities of the fourth class as required by section 1579 of the Revised Statutes, 1889. These conclusions dispose of the third assignment of error, to the effect that there was no legal proof that the city of Clarence was one of the fourth class. It is untenable.
*467The fourth assignment of error, to-wit, the reception of evidence that the stock of defendant and the cattle of others had been seen on the street at other and different times in violation of the terms of the ordinance, was well taken. Such evidence related to different transactions than the one being investigated, and should not have been received over the objection of the defendant. It was calculated to influence the minds of the jury unduly against the theory of the case as presented by the testimony of his witnesses. Since the ve"dict seems to be against the weight of the evidence, it was 'necessarily prejudicial.
Judge Biggs concurs in the result. We therefore reverse the judgment and remand the cause for another trial. Judge. Rombauer is absent.